Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 8 objected to because of the following informalities:  dostrobute is misspelled and is interpreted to be distribute.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
configured to cook or steam in claim 1 
configured to convey in claim 1 
configured to take over in claim 1 
configured to pulverize in claim 1 
configured to convey in claim 2 
is configured to pulverize in claim 3 
configured to cook or steam in claim 6 
configured to convey in claim 6 
configured to take over in claim 6 
configured to heat in claim 10 
configured to turn over in claim 10 
configured to steam in claim 11
configured to transport in claim 12 
configured to take over in claim 12 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “rotating relative to each other” is unclear because most mill-stone applications have one stationary millstone, some have both mill-stones rotating together while others in polishing applications such as in bearing manufacturing have counter inclined, counter rotating millstones and as such it is difficult to determine which method is required in the instant application.
Claims 1 through 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “rice gel” is unclear if it points to the rice being in a gelatinized state after cooking or if the pulverized rice possess a certain viscosity and consistency that makes a gel.  It is difficult to determine the meaning of gel in the instant application and it can be helpful for to further identify what makes the rice in gel form.
Claim 6 recites the limitation "raw-material rice" in claim 6 line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “dostrobute and supply” and “distribute and supply” is unclear as to the mechanism or structure used to transfer the cooked rice from the cooking unit to the pulverizing machines. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “the plurality of input conveyors being coupled to the main conveyor and also coupled in series to one another” is unclear how the conveyors are coupled to the main conveyor and to each other and still function as the applicant intends. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “or a midway portion of another one of 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “is located below opposite ends of the one input conveyor” it is unclear where the input conveyor comes from, which input conveyor is meant and what is opposite of.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “through switchover of conveyance directions” is unclear which direction is meant to switch over in the reverse, forward direction (i.e X and Y directions) or if it is meant to be in a separate direction such as Z.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “is supplied to the pulverizing machines or to the subsequent input conveyors” is unclear because if the cooked rice is conveyed to the pulverizing machine, it is not possible to also convey it to a subsequent conveyor as it is written in the instant application.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “to turn over the cooking pots to take the cooked rice out of the cooking pots” is unclear how the machine is configured to do this. 
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “and supply the cooked rice to the pulverizing unit” it is unclear what structure allows the rice is supplied to the pulverizing unit.
Claim 10 recites the limitation "the cooked rice conveyance unit" in claim 10 line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the raw-material rice" in claim 11 line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 7, 8, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140314941A1 Karwowski (hereinafter “Karwowski”) in view of Secondary (hereinafter “Secondary”). 
Regarding claim 1, Karwowski teaches A rice gel production system for producing rice gel in a form of a gel (abstract, whole grain rice shredded product), the system comprising: a cooking unit (pressure cooker 14; par. 11; par. 15; par. 35) configured to cook or steam raw-material rice to obtain cooked rice (par. 11; par. 15; par. 35; par. 37); a cooked rice conveyance unit (cooling conveyor 18; par. 52; par. 53);  configured to convey the cooked rice (par. 43); and a pulverizing unit (lump breaker 16; co-mill 30; separator 32; shredder 34) configured to take over the cooked rice from the cooked rice conveyance unit (fig. 1 shows the flow of the cooked rice material from the cooling conveyor to the tempering unit, co-mill, separator and shredder; par. 41; par. 43) and pulverize the cooked rice (par. 41 discloses the cooked rice material passing through a lump breaker that de lumps the cooked rice material and further co-milling which would further breakdown, or pulverize, the cooked rice material; par. 43; par. 44) to obtain rice gel (par. 36 discloses “The rice may be cooked at effective temperatures and humidities that hydrate and at least substantially gelatinize the internal structure of the rice,” this means the cooked rice is already in gel form and the working process done by the lump breaker, co-mill and separator only serve to make the rice gel particles smaller and more uniform), the pulverizing unit including a first pulverizing unit (lump breaker 16) configured to pulverize the cooked rice to obtain first pulverized rice (par. 41 discloses a state of the cooked rice after passing through the lump breaker which constitutes a first pulverized rice in form), and a second pulverizing unit (par. 41; optional co-mill) configured to pulverize the first pulverized rice discharged from the first pulverizing unit (par. 41 discloses  an optional co-mill in series with lump breaker 16; fig. 1 shows the flow path of the cooked rice material; par. 52), the pulverization being performed more finely as compared with pulverization performed by the first pulverizing unit (par. 41 discloses the lump breaker breaking up large agglomerates and then co-milling the agglomerates using a smaller screen to achieve 0.5cm or smaller sizes) to obtain the rice gel (par. 36 discloses “The rice may be cooked at effective temperatures and humidities that hydrate and at least substantially gelatinize the internal structure of the rice,” this means the cooked rice is already in gel form and the working process done by the lump breaker, co-mill and separator only serve to make the rice gel particles smaller and more uniform).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that A rice gel production system for producing rice gel in a form of a gel, the system comprising: a cooking unit configured to cook or steam raw-material rice to obtain cooked rice; a cooked rice conveyance unit configured to convey the cooked rice; and a pulverizing unit configured to take over the cooked rice from the cooked rice conveyance unit and pulverize the cooked rice to obtain rice gel, the pulverizing unit including a first pulverizing unit configured to pulverize the cooked rice to obtain first pulverized rice, and a second pulverizing unit configured to pulverize the first pulverized rice discharged from the first pulverizing unit, the  pulverization being performed more finely as compared with pulverization performed by the first pulverizing unit to obtain the rice gel, as suggested and taught by Karwowski, for the purpose of providing a means to advantageously  achieve the desired final product texture (Karwowski par. 26).
the rice gel production system according to claim 1 as discussed above.  Karwowski discloses the claimed invention except for further comprising a first pulverized rice conveyor configured to convey the first pulverized rice discharged from the first pulverizing unit to the second pulverizing unit (par. 41 discloses “the cooked rice may optionally be passed through a lump breaker 16 before it is co-milled, cooled, and tempered” indicating the next optional step is to co-mill the cooked rice). It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a conveyor to transfer a cooked rice material from one stage in a process to another, the case of prior art Karwowski to transfer from lump breaker 16 to co-mill 30 because Karwowski also uses conveyors to transfer rice material between subsequent machinery in subsequent process operations.  It is well known in the art and also disclosed in Karwowski to use a conveyor (cooling conveyor 18; par. 52; par. 53) to further transfer cooked rice material between the lump breaker 16 to co-mill 30 of Karwowski, see MPEP 2144.07 Art Recognized Suitability for an Intended Purpose [R-08.2012], use of a conveyor would also serve to automate a manual activity of transferring cooked rice from one apparatus to another during processing see MPEP 2144.04 III.  One would have been motivated to further comprising a first pulverized rice conveyor configured to convey the first pulverized rice discharged from the first pulverizing unit to the second pulverizing unit for the purpose of transferring cooked rice between apparatuses in a process to advantageously make the process more efficient.  
Regarding claim 5, Karwowski teaches A rice gel production method for producing rice gel in a form of a gel (abstract, whole grain rice shredded product), the method comprising a pulverization step of pulverizing cooked rice (par. 41; lump breaker 16; co-mill 30; separator  obtained by cooking or steaming raw-material rice (pressure cooker 14; par. 11; par. 15; par. 35) to obtain rice gel in the form of a gel (par. 36 discloses “The rice may be cooked at effective temperatures and humidities that hydrate and at least substantially gelatinize the internal structure of the rice,” this means the cooked rice is already in gel form and the working process done by the lump breaker, co-mill and separator only serve to make the rice gel particles smaller and more uniform), the pulverization step including: a first pulverization step of pulverizing the cooked rice to obtain first pulverized rice (par. 41 discloses a state of the cooked rice after passing through the lump breaker which constitutes a first pulverized rice in form); and a second pulverization step of pulverizing the first pulverized rice obtained in the first pulverization step (par. 41 discloses  an optional co-mill in series with lump breaker 16; fig. 1 shows the flow path of the cooked rice material; par. 52), the pulverization being performed more finely as compared with pulverization performed in the first pulverization step (par. 41 discloses the lump breaker breaking up large agglomerates and then co-milling the agglomerates using a smaller screen to achieve 0.5cm or smaller sizes) to obtain the rice gel (par. 36 discloses “The rice may be cooked at effective temperatures and humidities that hydrate and at least substantially gelatinize the internal structure of the rice,” this means the cooked rice is already in gel form and the working process done by the lump breaker, co-mill and separator only serve to make the rice gel particles smaller and more uniform).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that A rice gel production method for producing rice gel in a form of a gel, the method comprising a pulverization step of pulverizing cooked rice obtained by cooking or steaming raw-material rice to obtain rice gel in the form of a gel, the pulverization step including: a first pulverization step of pulverizing the cooked rice to obtain first pulverized rice; and a second pulverization step of pulverizing the first pulverized rice obtained in the first pulverization step, the pulverization being performed more finely as compared with pulverization performed in the first pulverization step to obtain the rice gel, as suggested and taught by Karwowski, for the purpose of providing a means to advantageously  achieve the desired final product texture (Karwowski par. 26).
Regarding claim 6, Karwowski teaches A rice gel production system for producing rice gel in a form of a gel (abstract, whole grain rice shredded product), the system comprising: a cooking unit (pressure cooker 14; par. 11; par. 15; par. 35) configured to cook or steam raw-material rice to obtain cooked rice (par. 11; par. 15; par. 35; par. 37); a cooked rice conveyance unit configured to convey the cooked rice (cooling conveyor 18; par. 52; par. 53); and a pulverizing unit (lump breaker 16; co-mill 30; separator 32; shredder 34) configured to take over the cooked rice from the cooked rice conveyance unit (fig. 1 shows the flow of the cooked rice material from the cooling conveyor to the tempering unit, co-mill, separator and shredder; par. 41; par. 43) and pulverize the cooked rice (par. 41 discloses the cooked rice material passing through a lump breaker that de lumps the cooked rice material and further co-milling which would further breakdown, or pulverize, the cooked rice material; par. 43; par. 44) to obtain the rice gel (par. 36 discloses “The rice may be cooked at effective temperatures and humidities that hydrate and at least substantially gelatinize the internal structure of the rice,” this means the cooked rice is already in gel form and the working process done by the lump breaker, co-mill and separator only serve to make the rice gel particles smaller and more .  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that A rice gel production system for producing rice gel in a form of a gel, the system comprising: a cooking unit configured to cook or steam raw-material rice to obtain cooked rice; a cooked rice conveyance unit configured to convey the cooked rice; and a pulverizing unit configured to take over the cooked rice from the cooked rice conveyance unit and pulverize the cooked rice to obtain the rice gel, as suggested and taught by Karwowski, for the purpose of providing a means to advantageously  achieve the desired final product texture (Karwowski par. 26).
Regarding claim 7, see 112 above, Karwowski teaches The rice gel production system according to claim 6, wherein: at a time of being supplied to the pulverizing unit, the cooked rice has a temperature higher than a temperature thereof (par. 36 discloses the gelatinization of rice after cooking; par. 41 and fig.1 disclose the cooked rice passing directly out of the pressure cooker 14 into the lump breaker 16 and optional co-mill and this being prior to cooling, meaning the cooked rice is not provided with a cooling time prior to being worked by the machinery which indicates the cooked rice is at or just below the cooking temperature) at a time  of deteriorating (see 112 above with regards to time of deteriorating; par. 43 discloses the cooked rice should be tempered for longer than 90 minutes).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that The rice gel production system according to claim 6, wherein: at a time of being supplied to the pulverizing unit, the cooked rice has a temperature higher than a temperature thereof at a time  of deteriorating as 
Regarding claim 8, Karwowski teaches The rice gel production system according to claim 6 as discussed above and further discloses wherein: the pulverizing unit includes a plurality of pulverizing machines (lump breaker 16; co-mill 30; separator 32; shredder 34), and the cooked rice conveyance unit is configured to take over the cooked rice from the cooking unit and distribute and supply the cooked rice to the plurality of pulverizing machines (fig. 1 shows the flow of the cooked rice material from the cooling conveyor to the tempering unit, co-mill, separator and shredder; par. 41; par. 43).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that The rice gel production system according to claim 6 wherein: the pulverizing unit includes a plurality of pulverizing machines, and the cooked rice conveyance unit is configured to take over the cooked rice from the cooking unit and distribute and supply the cooked rice to the plurality of pulverizing machines, as suggested and taught by Karwowski, for the purpose of providing (a means to advantageously  achieve the desired final product texture (Karwowski par. 26).
Regarding claim 12, Karwowski teaches The rice gel production system according to claim 6 as discussed above and further discloses further comprising: a rice gel transport unit configured to transport the rice gel obtained by the pulverizing unit; and a gel packaging unit configured to take over the rice gel from the rice gel transport unit and package the rice gel in small quantities.  Therefore, it would have been obvious before the effective date of the further comprising: a rice gel transport unit configured to transport the rice gel obtained by the pulverizing unit cooling conveyor 18; par. 52; par. 53); and a gel packaging unit (packaging unit 44) configured to take over the rice gel from the rice gel transport unit and package the rice gel in small quantities (see 112 above), as suggested and taught by Karwowski, for the purpose of providing a means to advantageously provide final packaging (Karwowski par. 78).
Regarding claim 13, Karwowski teaches the rice gel production system according to claim 12 as discussed above and further discloses wherein: the rice gel transport unit is configured to transport the rice gel by a single eccentric screw pump (par. 46; par. 53; par. 85).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein: the rice gel transport unit is configured to transport the rice gel by a single eccentric screw pump, as suggested and taught by Karwowski, for the purpose of providing a means to advantageously form a homogeneous composition (Karwowski par. 85).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140314941A1 Karwowski (hereinafter “Karwowski”) in view of US 4,502,643 Burggrabe (hereinafter “Burggrabe”). 
Regarding claim 3, Karwowski teaches the rice gel production system according to claim 1 as discussed above and further discloses wherein: the second pulverizing unit (par. 41; optional co-mill).  Karwowski does not teach is constituted by a millstone-type friction grinding apparatus that includes an upper mill part and a lower mill part and is configured to pulverize the first pulverized rice by causing a pulverization object to pass through a gap between the upper and lower mill parts rotating relative to each other. Along the same field of endeavor Burggrabe discloses a mill includes a mill in which the grinding surfaces of the millstones (Burggrabe abstract), Burggrabe teaches is constituted by a millstone-type friction grinding apparatus (abstract) that includes an upper mill part (upper millstone 20) and a lower mill part (lower millstone 18) and is configured to pulverize the first pulverized rice (Burggrabe teaches grain of which rice is a subset of grain) by causing a pulverization object to pass through a gap between the upper and lower mill parts rotating relative to each other  (claim 9, column 4 lines 30 to 37).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Karwowski reference, to include is constituted by a millstone-type friction grinding apparatus that includes an upper mill part and a lower mill part and is configured to pulverize the first pulverized rice by causing a pulverization object to pass through a gap between the upper and lower mill parts rotating relative to each other, as suggested and taught by Burggrabe, for the purpose of providing a mechanism that provides an advantage such that even moist and fatty grains can be well ground at low rpms of the drive shaft (Burggrabe column 1 lines 39 to 41).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140314941A1 Karwowski (hereinafter “Karwowski”) in view of US 4,502,643 Burggrabe (hereinafter “Burggrabe”) in view of US 20070042102A1 Furcich (hereinafter “Furcich”). 
The rice gel production system according to claim 3 as discussed above and Karwowski further discloses the first pulverizing unit (lump breaker 16) while Burggrabe further discloses is constituted by a millstone-type friction grinding apparatus (abstract) that includes an upper mill part (upper millstone 20) and a lower mill part (lower millstone 18) and is configured to pulverize the cooked rice (Burggrabe teaches grain of which rice is a subset of grain) by causing the pulverization object to pass through a gap between the upper and lower mill parts rotating relative to each other (claim 9, column 4 lines 30 to 37) .  Karwowski and Burggrabe do not teach and a gap width in the second pulverizing unit is set smaller than a gap width in the first pulverizing unit, the gap width being a width of the gap between the upper and lower mill parts. Along the same field of endeavor Furcich teaches a method to create cocoa powder including the steps of grinding cocoa seeds or beans (par. 60 and 61), Furcich teaches and a gap width in the second pulverizing unit is set smaller than a gap width in the first pulverizing unit, the gap width being a width of the gap between the upper and lower mill parts (Furcich teaches using a millstone-type grinding apparatus to perform grinding is often done in stages so as to progressively reduce the particle size, par. 61).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Karwowski and Burggrabe references, to include and a gap width in the second pulverizing unit is set smaller than a gap width in the first pulverizing unit, the gap width being a width of the gap between the upper and lower mill parts, as suggested and taught by Furcich, for the purpose of providing the advantage of grinding is continued until the desired particle size is reached (Furcich par. 61).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140314941A1 Karwowski (hereinafter “Karwowski”) in view of US 20050258015A1 Kinzer (hereinafter “Kinzer”). 
Regarding claim 9, Karwowski teaches The rice gel production system according to claim 8 as discussed above and further discloses list wherein: the cooked rice conveyance unit (cooling conveyor 18; par. 52; par. 53) includes a main conveyor (cooling conveyor 18) and also discloses the main conveyor being coupled to the cooking unit (fig. 1 shows the flow of the cooked rice material from the cooling conveyor to the tempering unit, co-mill, separator and shredder; par. 41; par. 43).  Karwowski does not teach and a plurality of input conveyors, the plurality of input conveyors being coupled to the main conveyor and also coupled in series to one another, one of the input conveyors serving as a first stage has a midway portion thereof located below a conveyance downstream end of the main conveyor, and one of the pulverizing machines or a midway portion of another one of the input conveyors serving as a subsequent stage is located below opposite ends of the one input conveyor, and through switchover of conveyance directions of the input conveyors, the cooked rice is supplied to the pulverizing machines or to the subsequent input conveyors, so that the cooked rice is distributed and supplied to the plurality of pulverizing machines. Along the same field of endeavor Kinzer teaches conveyor guidance systems, specifically to such systems that fill material into or recover material from a plurality of storage bins (par. 4), Kinzer teaches and a plurality of input conveyors (fig. 16D; systems 242 and 244), the plurality of input conveyors being coupled to the main conveyor and also coupled in series to one another (par. 385 discloses conveyor 60 of system 242 feeding conveyor 60 of system 244 meaning they are , one of the input conveyors serving as a first stage has a midway portion thereof located below a conveyance downstream end of the main conveyor (see fig. 16D below), and one of the pulverizing machines (It would have been obvious to replace the bins 30b of Kinzer with another storage means or machine or pulverizing machine because it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim, see MPEP 2143 B. Simple Substitution of One Known Element for Another To Obtain Predictable Results) or a midway portion of another one of the input conveyors serving as a subsequent stage is located below opposite ends of the one input conveyor (see fig. 16D below), and through switchover of conveyance directions of the input conveyors (Kinzer teaches bi-directional conveyors par. 439), the cooked rice (though Kinzer does not teach cooked rice, Kinzer does teach transporting product (such as grain, minerals, or ingredients) in par. 281 of which rice is a grain) is supplied to the pulverizing machines or to the subsequent input conveyors (par. 385 discloses conveyor 60 of system 242 feeding conveyor 60 of system 244; It would have been obvious to replace the bins 30b of Kinzer with another storage means or machine or pulverizing machine because it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim, see MPEP 2143 B. Simple Substitution of One Known Element for Another To Obtain Predictable Results), so that the cooked rice is distributed and supplied to the plurality of pulverizing machines (par. 439; It would have been obvious to replace the bins 30b of Kinzer with another storage means or machine or pulverizing machine   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Karwowski reference, to include includes a main conveyor and a plurality of input conveyors, the plurality of input conveyors being coupled to the main conveyor and also coupled in series to one another, one of the input conveyors serving as a first stage has a midway portion thereof located below a conveyance downstream end of the main conveyor, and one of the pulverizing machines or a midway portion of another one of the input conveyors serving as a subsequent stage is located below opposite ends of the one input conveyor, and through switchover of conveyance directions of the input conveyors, the cooked rice is supplied to the pulverizing machines or to the subsequent input conveyors, so that the cooked rice is distributed and supplied to the plurality of pulverizing machines, as suggested and taught by Kinzer, for the purpose of providing a means to advantageously allow multiple conveyors to work in conjunction with each other (Kinzer par. 53).

    PNG
    media_image1.png
    607
    629
    media_image1.png
    Greyscale



Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140314941A1 Karwowski (hereinafter “Karwowski”) in view of US 4,450,757 Alfio (hereinafter “Alfio”). 
Regarding claim 10, Karwowski teaches The rice gel production system according to, claim 6 as discussed above and further discloses and supply the cooked rice to the pulverizing unit (fig. 1 shows the flow of the cooked rice material from the cooling conveyor to the tempering unit, co-mill, separator and shredder; par. 41; par. 43).  Karwowski does not teach wherein: the cooking unit is constituted by a continuous-type rice cooking machine configured to heat a plurality of cooking pots in which the raw-material rice and cooking water are contained while conveying the plurality of cooking pots to obtain the cooked rice, and the cooked rice conveyance unit is configured to turn over the cooking pots to take the cooked rice out of the cooking pots. Along the same field of endeavor An automatic machine for cooking food such as soup-paste, rice (Alfio abstract), Alfio teaches wherein: the cooking unit is constituted by a continuous-type rice cooking machine (An automatic machine for cooking food such as soup-paste, rice) configured to heat a plurality of cooking pots (The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Alfio discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the rice cooking machine in Alfio since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate structure 2 in Alfio for the purpose of advantageously increasing the rice cooking capacity of the system) in which the raw-material rice and cooking water are contained while conveying the plurality of cooking pots to obtain the cooked rice (par. 9 and par. 10), and the cooked rice conveyance unit is configured to turn over the cooking pots to take the cooked rice out of the cooking pots (par. 8 discloses inverting the cooking pot or basket). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Karwowski reference, to include wherein: the cooking unit is constituted by a continuous-type rice cooking machine configured to heat a plurality of cooking pots in which the raw-material rice and cooking water are contained while conveying the plurality of cooking pots to obtain the cooked rice, and the cooked rice conveyance unit is configured to turn over the cooking pots to take the cooked rice out of the cooking pots, as .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140314941A1 Karwowski (hereinafter “Karwowski”) in view of US 4,450,757 Alfio (hereinafter “Alfio”) in view of US 6,056,986 Miyagawa (hereinafter “Miyagawa”). 
Regarding claim 11, Karwowski and Alfio teach the rice gel production system according to claim 6 as discussed above and further discloses wherein: the cooking unit is constituted by a continuous rice cooking apparatus as discussed above.  Karwowski and Alfio do not teach configured to steam the raw-material rice while conveying the raw-material rice by a conveyor. Along the same field of endeavor Miyagawa teaches a method for continuously steaming rice (abstract), Miyagawa teaches configured to steam the raw-material rice while conveying the raw-material rice by a conveyor (column 1 lines 5 to 8).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Karwowski and Alfio references, to include configured to steam the raw-material rice while conveying the raw-material rice by a conveyor, as suggested and taught by Miyagawa, for the purpose of providing an advantage in that a rice cooking capability is more flexible and the machine is more easily adapted for larger-scale production (Miyagawa column 1 lines 27 to 30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20140314941A1 Karwowski, 6,056,986 Miyagawa, US 4,450,757 Alfio, US 20050258015A1 Kinzer, US 20070042102A1 Furcich, and US 4,502,643 Burggrabe.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761